Opinion by
Mr. Chibe Justice Simpson,
*613Action before a trial justice to recover damages for stock alleged to have been killed by the defendant’s moving train. At the trial, the trial justice was requested to charge “that if the stock was killed accidentally, and not by reason of negligence on the part of the defendant, then plaintiff cannot recover.” This request was refused. Held, that such refusal was error, and such error as would have entitled plaintiff to a new trial even if clearly contained in other requests which were charged; but such error was not plainly corrected in any other portion of this *614.charge. Judgment (Kershaw, J.) reversed.